DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 as originally filed on 11/18/2019 are pending, and have been examined on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-11, 14-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application No. 2014/0275913 to Hill et al. (herein after “Hill”).
Regarding claim 1, Hill teaches a medical system, comprising: a catheter (Fig. 6; catheter shaft 100) having a catheter distal end (Fig. 6; distal end portion 98) and including multiple electrodes (Fig. 6; the catheter shaft 100 includes a number of interior electrodes 20) situated at the catheter distal end; a sheath (Fig. 6; introducer shaft 40’) having a sheath distal end and a lumen configured to receive the catheter (Fig. 6; a distal end portion 98 of a catheter shaft 100 extending through and out of a distal end opening 102 of the introducer shaft 40’. The catheter shaft 100 extends through a fluid lumen 92 of the shaft 40’ of the introducer 12’’) such that the catheter distal end protrudes from the sheath distal end, the sheath configured to cover one or more of the multiple electrodes; and a controller (Fig. 1; system 10 includes an electronic control unit, also referred to as an ECU, 24) configured to provide a current between electrodes of the multiple electrodes and measure at least two voltages from at least two of the multiple electrodes to a reference voltage to determine whether one or more of the multiple electrodes is covered by the sheath (¶[0052] discusses determining whether one or more internal electrodes are within or outside of the introducer shaft based on more than one potential measurement, such as a voltage measured between two of the internal electrodes. The voltage may be compared to a threshold to determine whether one or both electrodes are within the introducer shaft or outside of the introducer shaft).  
Regarding claim 3, Hill teaches the medical system of claim 1, wherein the controller is configured to measure a voltage from each of the multiple electrodes to the reference voltage to determine whether the one or more of the multiples electrodes is covered by the sheath (¶[0052] discusses the voltage being compared to a threshold to determine whether one or both electrodes are within the introducer shaft or outside of the introducer shaft).  
Regarding claim 7, Hill teaches the medical system of claim 1, wherein the multiple electrodes are longitudinally spaced apart at the catheter distal end (Fig. 6; electrodes 20 are displayed along the longitudinal axis of the catheter).  
Regarding claim 8, Hill teaches the medical system of claim 1, wherein the catheter is a linear ablation catheter (¶[0023] discusses the catheter as being an elongate medical device, such as ablation catheter).  
Regarding claims 9-11, 14-15 and 20, the recited methods are considered inherent with regard to the system as taught by Hill in claims 1, 3, 7, and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2014/0275913 to Hill et al. (herein after “Hill”) in view of U.S. Patent Application No. 2009/0125011 to Behzadian (herein after “Behzadian”).
Regarding claim 2, Hill teaches the medical system of claim 1.
However, Hill fails to specifically teach the system wherein the controller is configured to source the current from any one of the multiple electrodes and sink the current at any other one of the multiple electrodes.  
Behzadian teaches a medical device for ablation of tissue comprising a bipolar generator, an applicator probe having an elongate member, and a tip at the distal end suitable for insertion into tissue, the tip comprising an electrode cluster of three or more electrodes (¶Abstract).
Behzadian further teaches the system wherein the controller is configured to source the current from any one of the multiple electrodes and sink the current at any other one of the multiple electrodes (¶[0015] discusses the use of a polarity alternator for dynamically altering the polarity of individual electrodes in a linear cluster of electrodes).  
Behzadian discusses the known need in the art for a bipolar ablation system that heats a zone about a linear cluster of electrodes on a single shaft to produce a substantially sized uniform lesion that is nearly spherical (¶[0012]) Behzadian discusses the polarity alternation of the three or more electrodes during lesion formation as being utilized to form a spherical and uniform lesion of the tissue (¶[0025], [0072]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Behzadian into the device of Hill with the ability to control the electrodes to source and sink the current between any of the electrodes present in the configuration of Hill.

Claims 4-5, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2014/0275913 to Hill et al. (herein after “Hill”) further in view of U.S. Patent Application No. 2020/0000367 to Oren et al. (herein after “Oren”).
Regarding claim 4, Hill teaches the medical system of claim 1. Hill further teaches impedance values as being relevant indicators to the location of electrodes, such as located within an introducer sheath or within tissue (¶[0026]). 
However, Hill fails to teach the medical system wherein the controller is configured to calculate impedance values between electrodes of the multiple electrodes to determine whether the one or more of the multiple electrodes is covered by the sheath.  
Oren teaches a system for detecting and visualizing a location of an introducer sheath, the system including the introducer sheath, a catheter including one or more electrodes, and controller circuitry (¶[0008]). Oren further teaches the medical system wherein the controller is configured to determine impedance values between electrodes of the multiple electrodes (¶[0027] discusses adjacent electrodes being assigned bipole pairings, and each bipole pair sampling the electrical characteristics of the tissue between the pair) to determine whether the one or more of the multiple electrodes is covered by the sheath (¶[0054] discusses the sheath detection as being based on the electrodes impedance readings, as each electrode’s running impedance is utilized to identify the electrode’s sheath status, such as located within the sheath).  
Oren further teaches the sensed impedance at the distal tip electrodes as varying depending upon whether the electrodes are contacting an inner wall of the sheath, a blood pool within the cardiac muscle and/or myocardial tissue (¶[0052]). Therefore, at the time the application was filed, it would have been obvious to provide the device of Hill with the use of impedance readings for the purpose of monitoring electrodes to determine the extent to which the catheter is extending out of the introducer sheath. 
Regarding claim 5, Oren further teaches the medical system of claim 4, wherein the controller is configured to compare the impedance values calculated to one or more threshold values to determine whether the one or more of the multiple electrodes is covered by the sheath (¶[0054] discusses each electrode as being monitored during sheath detection so that each electrode’s running impedance reading is compared to the respective electrode’s baseline impedance reading and if the impedance reading exceeds a threshold, which may be predetermined or customized, the electrode is identified as being located within the introducer sheath).  
Regarding claim 12 and 16-19, the recited methods are considered inherent with regard to the system as taught by the Hill/Oren rejection of claims 4 and 5. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2014/0275913 to Hill et al. (herein after “Hill”) further in view of U.S. Patent No. 5,334,193 to Nardella (herein after “Nardella”)
Regarding claim 6, Hill teaches the medical system of claim 1.
However, Hill fails to teach the system wherein the controller is configured to calculate impedance values between electrodes of the multiple electrodes by determining a difference between the at least two voltages measured and dividing the difference by a multiple of the current provided via the controller.  
Nardella teaches an ablation catheter suitable for delivery into an internal organ, comprising multiple electrode on an outer surface of the catheter (¶Abstract). The system controls the ablation procedure based on signals relevant to the procedure and system, such as temperature and/or tissue impedance (Col. 3, Lines 1-19).
Nardella further teaches the system as calculating impedance values by determining a difference between the at least two voltages measured and dividing the difference by a multiple of the current provided via the controller (Col. 7, Lines 45-55; discuss the magnitudes of the current and voltage as determining the impedance of the body tissue by dividing the voltage value by the current value).  
Calculating impedance by dividing the voltage by the current, also referred to as Ohm’s Law, is  a scientific principle that is common is the art. Therefore, before the application was filed, it would have been obvious to a person having ordinary skill in the art to combine this known formula to yield predictable results of determining impedance values. 
Regarding claim 13, the recited methods are considered inherent with regard to the system as taught by the Hill/Nardella rejection of claim 6. 

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20150005764 A1 – discusses the use of a medical device comprising a plurality of electrodes for ablation. The plurality of electrodes comprising four electrodes where each electrode may be individually activated, so that any one or more of the electrodes may be selected as the active electrode(s), and all non-selected electrodes may be determined to be the inactive electrodes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        
/L.R.L./Examiner, Art Unit 3794